MeKEXNAN, Circuit Judge.
The witness must appear before the examiner unless the court excuse him. Ordinarily this would not be done, but here there are special reasons stated -in the affidavit, which are uncontra-dicted, from which it appears that the witness would be subjected to severe loss if he were forced to go to Pottsville. As some of the complainants’ counsel live in Philadelphia, which is not only the witness’ residence, but the place of holding court in the district, and as no inconvenience in taking Mr. Au--denreid’s testimony here before a commissioner is shown, the motion is allowed.